Citation Nr: 1124763	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

This matter is before the Board of Veterans' Appeals (Board) from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This case was before the Board in September 2009 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  


REMAND

In June 2009, a travel Board hearing was held before a Veterans Law Judge who is not currently employed by the Board.  A transcript of this hearing is of record.  In June 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at his hearing in June 2009 is no longer employed by the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.

In correspondence received by the Board in June 2011, the Veteran indicated that he wished to attend another hearing before the Board at the RO.  This hearing has not yet been scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing at the RO in accordance with the advancement of the Veteran's appeal on the Board's docket. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



